DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 18 & 19 are objected to because of the following informalities: Claims 2 & 18 recite on line 4, “a return path for resonant termination on the secondary winding structure”, which appears as a lack of antecedent basis for “resonant termination”. It is suggested to use “a” before resonant termination to remove possible lack of antecedent basis. Similar lack of antecedent basis appears on claim 19 in the last paragraph and therefore similar correction is suggested for claim 19 as well.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,594,279 in view of Huggett (US 2015/0160336). 

Current Application 16/782,096
US patent 10,594,279
1. A radar system on a chip (SoC), comprising:
a first power amplifier; a second power amplifier; and an inductive coupling circuit comprising: a first primary winding coupled to the first power amplifier; a second primary winding coupled to the second power amplifier and to the first primary winding;
a secondary winding structure inductively coupled to the first primary winding and to the second primary winding, the secondary winding structure having a first end and a second end, the secondary winding structure comprising: a first secondary winding; and a second secondary winding coupled in series with the first secondary winding.
2. A circuit comprising:
A circuit comprising:
a first power amplifier;
a second power amplifier;
a first primary winding coupled to the first power amplifier and to a node;
a second primary winding coupled to the second power amplifier and to the node;
a secondary winding structure inductively coupled to the primary winding and to the second primary winding, the secondary winding structure having a first end and a second end, the secondary winding structure comprising:
a first secondary winding; and a second secondary winding coupled in series with the first secondary winding;
a transmission line having a signal trace and a ground trace, wherein the signal trace is coupled to the first end of the secondary winding structure; and a return path for resonant termination on the secondary winding structure, the return path from the second end of the secondary winding structure coupled via a resonant network to the ground trace.

From the table above it is evident that all of the limitations of claim 1 of the current application can be mapped to corresponding limitations of claim 2 of the US patent (italicized texts on both sides are identical), except the underlined limitations (in the left column of the table) of the current application, i.e., the circuit being part of a radar system on a chip (SoC).
Huggett teaches in Fig. 2, an integrated circuit single chip radar system (30) with integrated amplifier 34 to minimize the size and cost of the radar system (§0015-§0016). 
Thus with the obvious modification of claim 2 of the US patent 10,594,279 in view of Huggett, one ordinary skill in the art can readily meet claim 1 of the current application under an "obviousness analysis" of obvious double patenting.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-11 & 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 18 & 19 recite “a return path for resonant termination on the secondary winding structure” and “a resonant network”, however, it is not clear how the resonant termination related to the resonant network, i.e. is the resonant termination at a terminating end of the resonant network? If so then what is the relative connection of the resonant termination to the ground trace of the transmission line? Any clear 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 12-13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al. (US 2017 /0324381, effectively filed on Jan 27, 2015, i.e. before the effective filing date, September 1, 2016 of the current application) in view of Huggett (US 2015/0160336).
Regarding claims 1 & 17, Qian discloses (in Figs. 5 & 7) and integrated power amplifier chip (digital polar modulator 700 includes digital power amplifier unit 702) comprising:
a first power amplifier (PA1);

an inductive coupling circuit (400) comprising:
a first primary winding (PW1) coupled to the first power amplifier (PA1);
a second primary winding (PW2) coupled to the second power amplifier (PA2) and to the first primary winding (PW1);
a secondary winding structure (SW) inductively coupled to the first primary winding (PW1) and to the second primary winding (PW2), the secondary winding structure (SW) having a first end (1) and a second end (2), the secondary winding structure (SW) comprising:
a first secondary winding (SW1); and
a second secondary winding coupled in series with the first secondary winding (SW2).
[AltContent: rect][AltContent: rect][AltContent: textbox (PA1)][AltContent: textbox (PA2)][AltContent: textbox (PW1)][AltContent: textbox (PW2)][AltContent: textbox (SW1)][AltContent: textbox (SW2)][AltContent: textbox (SW)][AltContent: textbox (1)][AltContent: textbox (2)]
    PNG
    media_image1.png
    515
    736
    media_image1.png
    Greyscale

Fig. 7 of Qian annotated by the examiner for ease of reference.

Qian, however, is not explicit about the application of the integrated circuit (700) being part of a radar system on a chip (SoC). 
claim 17, “A vehicle comprising” is regarded as an intended use of the invention and as such is not given patentable weight since nothing in the body of the claim requires the vehicle. Further as a consequence the integrated radar system (considered as the SoC) of Huggett with the digital amplifier similar to Qian would per claim 12, necessarily have frequency synthesizer circuitry (combining the teaching of Figs. 8 & 9 of Qian in to Fig. 7, Qian: §0121-§0122) coupled to the first power amplifier (PA1) and to the second power amplifier (PA2); control logic coupled to the frequency synthesizer circuitry (The digital envelope signal input to the thermometer decoder 713a, 713b controls the DPA switching cells, Fig. 7 of Qian: §0120); a digital signal processor (DSP, Two decoders 713a, 713b are employed for the layout symmetrical routing. The phase modulation signal with RF carrier frequency through the input balun 714 produces differential RF signal. Digital AND gates combine the RF carrier and the digital envelope signal to form a square wave vectors, that feed the DPA drivers implemented as class-D amplifiers, Qian: §0120) coupled to the control logic; and receiver circuitry (radar warning receiver 30 of Huggett) coupled to the DSP claim 13 coupled to the first amplifier (34 in Fig. 2 of Huggett). Also per claim 15, the first power amplifier (PA1) comprises an output stage comprising a pair of output transistors (X1 & X(2n)) coupled to the first primary winding (PW1), and wherein the first power amplifier (PA1) is a differential power amplifier with the second power amplifier (PA2) as is evident from Fig.5 of Qian above (§0026, §0112) and per claim 16, the first primary winding (PW1) has a center tap coupled to a voltage (Vmain, Fig. 7 of Qian above).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Qian and Huggett and further in view of Mohta et al. (cited by the applicant and prior art of record).
 Regarding claim 14, the resultant combination of Qian and Huggett discloses the invention as recited in claim 1, the combination (Fig. 7 of Qian), however doesn’t teach a third and a fourth power amplifier and associated primary windings; 
Mohta as an extension of the power amplifier module of Fig. 8B, further illustrated in Fig. 14, an example of a portion of a power amplifier module (PAM) 1400 including multiple power amplifiers. Wherein in excess of a first (1401) and a second (1402) power amplifier and corresponding primary windings as shown in Fig. 8B, there is a third power amplifier (1406) and a fourth power amplifier (1408) associated with a third and a fourth primary windings coupled to the third and fourth power amplifiers respectively and all windings are connected to a common node (common battery node, VBAT) and the primary windings are inductively coupled to the secondary winding structure (Fig. 14).
. 
Allowable Subject Matter
Claims 19-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 19 distinguishes over the closest prior art of record Qian and Huggett, since there is no expressed disclosure in Qian that the return path from the second end of the secondary winding structure coupled via a resonant network to the ground trace of a transmission line having a signal trace and a ground trace. Qian teaches a resonant network (521, top schematic of Fig. 5 of Qian) connected to the primary winding as shown in Fig. 5 and if the output capacitor Cout in Fig. 5 can be considered inherently forming a resonant network with the secondary winding, however, the connection of that network can’t be considered as in the return path from the second end of the secondary winding structure coupled via a resonant network to the ground trace of a transmission line having a signal trace and a ground trace, wherein the signal trace is coupled to the first end of the secondary winding structure.
Claims 2-11 & 18 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this 
Claims 2, 18 distinguish the same way over the closest prior art of record Qian and Huggett, as claim 19 distinguishes over those prior arts as discussed above.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/HAFIZUR RAHMAN/Examiner, Art Unit 2842